Citation Nr: 1009457	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  05-02 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

1. Entitlement to service connection for the cause of the 
Veteran's death.

2. Entitlement to dependency and indemnification compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Daniel K. Krasnegor, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2003 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

In October 2007, in response to an opinion from a specialist 
with the Veterans Health Administration (VHA) requested by 
the Board, the appellant submitted additional evidence, 
including a statement in support of her claim, a medical 
article on COPD, and duplicates of medical records contained 
in the claims file.  See 38 C.F.R. § 20.1304 (2007).  The 
Board notes that the appellant waived agency of original 
jurisdiction (AOJ) consideration of such evidence.  Id.  
Therefore, the Board may properly consider such evidence in 
rendering its decision.

The Board denied this appeal in November 2007.  The appellant 
appealed that denial to the Court of Appeals for Veteran's 
Claims (Court), and a Joint Motion for Remand was granted by 
the Court in July 2009.  Thereafter, upon further 
consideration of the case, the Board requested another VHA 
opinion; the opinion was received in November 2009.  The 
appellant was afforded 90 days to respond to that opinion, 
and the case is now again before the Board for review. 


FINDINGS OF FACT

1. The Veteran died in August 2003; the immediate cause of 
death was medullary failure, due to respiratory failure, due 
to bronchial asthma, due to multiple allergies. 

2. At the time of the Veteran's death, service connection was 
in effect for COPD due to nicotine dependence acquired in 
service, which was assigned a 60 percent disability 
evaluation effective August 12, 1994; left ear hearing loss, 
which was assigned a 10 percent disability evaluation 
effective September 30, 1993; status post-decompression, left 
facial nerve for Bell's Palsy, assigned a noncompensable 
rating, effective April, 23, 1968; nicotine dependence, 
assigned a noncompensable rating, effective August 12, 1994; 
and hypertension, assigned a 10 percent disability 
evaluation, effective August 12, 1994.

4.  The Veteran was receiving 100 percent disability 
compensation due to total disability due to individual 
unemployability (TDIU), effective August 12, 1994. 

5. COPD was a contributory cause of the Veteran's death.    

6. COPD was not present in service or shown to be causally or 
etiologically related to any disease, injury, or incident in 
service, other than the Veteran's nicotine dependence, nor 
may it be presumed to have been related to herbicide exposure 
in service. 

7. Asthma was not present in service or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service.


CONCLUSIONS OF LAW

1. The cause of the Veteran's death was not related to an 
injury or disease incurred in or aggravated by active 
military service, nor was it incurred in or aggravated by 
such service.  38 U.S.C.A. §§ 1101, 1110, 1310 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2009).

2. The criteria for entitlement to DIC benefits pursuant to 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009); See Sabonis v. Brown, 6 
Vet. App. 426 (1994).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
certain duties upon VA to notify the claimant of the shared 
obligations of the claimant and VA in developing his or her 
claim and to assist the claimant by making reasonable efforts 
to obtain relevant evidence in support of the claim.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  

VA must inform a claimant about the information and evidence 
not of record that is necessary to substantiate the claims, 
the information and evidence that VA will seek to provide, 
and the information and evidence that the claimant is 
expected to provide.  38 C.F.R. § 3.159(b)(1) (revised 73 
Fed. Reg. 23353-23356, April 30, 2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Additionally, in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), the Court held that VCAA notice requirements 
also apply to the evidence considered in determinations of 
the degree of disability and effective date of the disability 
once service connection has been established.  

Further, while the appeal was pending, the Court issued a 
decision with regard to the content of VCAA notices relevant 
to DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In Hupp¸ the Court held that a notice with regard to 
a claim for DIC benefits must include (1) a statement of the 
conditions (if any) for which the Veteran was service-
connected at the time of his or her death; (2) an explanation 
of the evidence and information required to substantiate a 
DIC claim based on a previously service-connected disability 
and (3) a explanation of the evidence and information 
required to substantiate a DIC claim based on a disorder not 
yet service connected.  Additionally, if the claimant raises 
a specific issue regarding a particular element of the claim, 
the notice must inform the claimant of how to substantiate 
the assertion, taking into account the evidence submitted in 
connection with the application.  

VCAA notice must be provided before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on the claims 
for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  In this case, the appellant was only provided with a 
VCAA notification letter in November 2004, after the initial 
unfavorable AOJ decision issued in October 2003.  

The Board observes that the VCAA notice issued in November 
2004 informed the appellant of the type of evidence necessary 
to establish service connection for the cause of the 
Veteran's death and entitlement to benefits under 38 U.S.C.A. 
§ 1318, how VA would assist her in developing the claim, and 
her and VA's obligations in providing such evidence for 
consideration.  

The Board acknowledges the untimely nature of the November 
2004 letters but finds that no prejudice to the appellant has 
resulted.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the Veteran has been prejudiced 
thereby).  In this regard, the Board notes that as a matter 
of law, providing the appellant with VCAA-compliant notice 
prior to a readjudication "cures" any timing problem 
resulting from any deficiency in notice content or the lack 
of notice prior to an initial adjudication.  See Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007), citing Mayfield v. 
Nicholson, 444 F.3d 1328, 1328 (Fed. Cir. 2006).  A statement 
of the case (SOC) and supplemental statement of the case 
(SSOC) constitute "readjudication decisions" that comply 
with all due process requirements if preceded by adequate 
VCAA notice.  See Mayfield, 499 F. 3d.  In the present case, 
subsequent to the issuance of the November 2004 notice, the 
appellant's claim was readjudicated in an SOC and several 
SSOCs, so that the appellant had ample opportunity to respond 
to the remedial notice.  Further, the Board observes that 
each SSOC issued was in response to additional evidence 
submitted by the appellant.  Therefore, the Board concludes 
that the timing deficiency of any notices sent in this case 
was rectified by subsequent readjudication.  

With regard to notice as required by the Court in 
Dingess/Hartman, the Board observes that no such notice was 
supplied to the appellant.  Nevertheless, the Board finds 
that the appellant has not been prejudiced by the omission.  
See Bernard at 394.  When the issue is service connection for 
cause of death, disability ratings are not assigned; and, as 
the Board concludes herein that the preponderance of the 
evidence is against the appellant's claim, any question as to 
the appropriate effective date to be assigned is rendered 
moot.  

Moreover, the Board notes that this letter advised the 
appellant of how to establish entitlement to DIC benefits for 
cause of death due to a disability not yet service-connected, 
but did not inform her of the disabilities for which the 
Veteran was service-connected as required by Hupp.  However, 
the Board observes that the record is replete with arguments 
by the appellant with regard to the Veteran's service-
connected COPD, such that the Board finds that the appellant 
had knowledge of the disabilities for which service 
connection was in effect at the time of the Veteran's death.  
Thus, this content deficiency of the VCAA notice has been 
rectified by actual knowledge on the part of the appellant.

Accordingly, the Board determines that the content 
requirements of VCAA notice have been met and the purpose of 
such notice, to promote proper development of the claim, has 
been satisfied.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Based on the above, the Board finds that 
further VCAA notice is not necessary prior to the Board 
issuing a decision.

VA has also fulfilled its duty to assist the appellant in 
making reasonable efforts to identify and obtain relevant 
records in support of the appellant's claims.  The Veteran's 
service treatment records, private medical records, VA 
treatment records, a June 1998 VA opinion, a November 2004 
opinion by Dr. KM, and a February 2005 opinion by Dr. MK were 
reviewed by both the AOJ and the Board in connection with 
adjudication of the appellant's claims.  The appellant has 
not identified any additional, relevant records that VA needs 
to obtain for an equitable disposition of her claims. 

Additionally, the Board requested two opinions from 
pulmonologists with VHA.  These opinions were received in 
September 2007 and November 2009.  The Board notes that once 
VA undertakes to obtain a VA opinion, it must ensure that the 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  In this case, the June 1998 VA examiner and the 
VHA specialists reviewed the Veteran's treatment records and 
noted relevant documents within his medical history prior to 
offering negative opinions in response to the questions 
posed.  The Board observes that the opinions provided were 
supported by a rationale based on the available evidence, and 
also that the November 2009 VHA specialist supplemented the 
opinion with a review of the medical literature.  There is 
nothing to suggest that either the VA examiner's or VHA 
specialists' opinions were not sufficiently grounded in the 
facts of the case or that an arbitrary conclusion was 
reached.  Accordingly, the Board finds that VA's duty to 
assist in obtaining a VA opinion with respect to the issue on 
appeal has been met.  38 C.F.R. § 3.159 (c)(4).  

Based on these facts, the Board concludes that the medical 
evidence of record is sufficient to adjudicate the claims 
without further development.  Thus, the Board finds that 
additional efforts to assist or notify the appellant in 
accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis at 430 (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  VA has 
satisfied its duty to inform and assist the appellant at 
every stage in this case.  Therefore, she will not be 
prejudiced by the Board proceeding to the merits of the 
claims.

II. Service Connection 

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it causally shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1).   

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d). 

A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. 
§ 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 
3.303.  Under section 3.303(b), an alternative method of 
establishing the second and/or third Caluza element is 
through a demonstration of continuity of symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488 (1997); see also Clyburn v. 
West, 12 Vet. App. 296, 302 (1999).  Continuity of 
symptomatology may be established if a claimant can 
demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See Savage, 10 Vet. App. at 
495-96; Hickson, 12 Vet. App. at 253 (lay evidence of in-
service incurrence sufficient in some circumstances for 
purposes of establishing service connection).

In the case of a veteran who, during active military, naval, 
or air service, served in the Republic of Vietnam during the 
Vietnam era, namely from February 28, 1961, to May 7, 1975, 
VA regulations provide that he shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that the Veteran 
was not exposed to any such agent during that service. 
 38 C.F.R. § 3.307(a)(6)(iii).  The Board notes that the 
Veteran's service personnel records reflect that he served in 
Vietnam from July 25, 1967 to May 4, 1968.  Accordingly, the 
Board finds that the Veteran is presumed to have been exposed 
to herbicides coincident with service in the Republic of 
Vietnam.  

The following diseases shall be service connected if the 
Veteran was exposed to an herbicide agent during active 
service, even though there is no record of such disease 
during service, and provided further that the requirements of 
38 C.F.R. § 3.307(d) are satisfied: chloracne or other 
acneform disease consistent with chloracne, type II diabetes 
mellitus, Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, certain respiratory cancers, and soft tissue 
sarcoma.  38 C.F.R. § 3.309(e).  VA's Secretary has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See 68 Fed. Reg. 27,630 
(May 20, 2003).  

The Board notes that the laws regarding service connection 
for tobacco use and resultant disabilities were amended as of 
July 22, 1998.  For claims filed after June 8, 1998, service 
connection is prohibited for disability or death on the basis 
that it resulted from disease or injury attributable to the 
use of tobacco products during the Veteran's active service.  
38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300 (emphasis added).  
Additionally, service connection on a secondary basis may not 
be granted for a disability that is proximately due to or the 
result of an injury or disease previously service-connected 
as due to tobacco use.  Id.  However, service connection may 
be granted if a tobacco-related disability was manifest 
during service or to the requisite degree of disability 
within any applicable presumptive period.  Id.   

As reported on the Veteran's death certificate, he died in 
August 2003 of medullary failure due to respiratory arrest 
due to acute bronchial asthma due to multiple allergies.  
Additionally, the September 2007 VHA opinion states that it 
is at least as likely as not that the Veteran's service-
connected COPD, singly or jointly with some other condition 
was the immediate or underlying cause of death or 
etiologically related thereto, contributed substantially or 
naturally combined with other disorders to cause his death, 
and aided in the production of his death. 

At the time of the Veteran's death, he was service-connected 
for COPD due to nicotine dependence acquired in service; left 
ear hearing loss; status post-decompression, left facial 
nerve for Bell's Palsy; nicotine dependence; and 
hypertension.  Additionally, a rating based on total 
disability due to individual unemployability (TDIU) was 
assigned, effective August 12, 1994.  The appellant contends 
that the Veteran's COPD, which contributed to his death, 
developed and progressed as a result of a combination of his 
nicotine dependence and herbicide exposure in service.  
Therefore, she contends that service connection for cause of 
death is warranted. 

The medical evidence of record reveals that the Veteran was 
first diagnosed with COPD in September 1993, and a February 
1994 record reports that the COPD was severe.  This diagnosis 
is consistent throughout subsequent private and VA treatment 
records.  Additionally, a July 1994 private treatment record, 
September 1994 X-ray, and various private treatment records 
dated from May 2003 to August 2003 note the presence of 
emphysema.  Further, there are occasional references to 
asthma contained in the record.  Specifically, September 1993 
and October 1993 VA treatment records report diagnoses of 
asthma; and an August 2003 record from the Veteran's last 
hospitalization notes respiratory arrest and asthma.    

There are several opinions of record relevant to the 
relationship between the Veteran's death and his service.  
The Board must determine, as a question of fact, both the 
weight and credibility of the evidence.  Equal weight is not 
accorded to each piece of material contained in a record; 
every item of evidence does not have the same probative 
value.  The Board must account for the evidence which it 
finds to be persuasive or unpersuasive, analyze the 
credibility and probative value of all material evidence 
submitted by and on behalf of a claimant, and provide the 
reasons for its rejection of any such evidence.  See Struck 
v. Brown, 9 Vet. App. 145, 152 (1996); Caluza at 506 (1995); 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. 
Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 
2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169 (1991).

A June 1998 VA opinion by Dr. JB states that tobacco is 100 
percent responsible for the Veteran's end-stage COPD.  
Meanwhile, a November 2004 opinion by Dr. KM states that 
smoking and Agent Orange caused irreparable damage to the 
Veteran's respiratory system; and a February 2005 opinion by 
Dr. MK indicates that exposure to Agent Orange could have 
contributed to the Veteran's lung disease and death.  
However, the September 2007 VHA opinion indicates that it is 
possible the Veteran's COPD was causally related to his 
decades long smoking of cigarettes, but that it is not 
possible to determine with any degree of medical certainty 
that the Veteran's COPD was causally related to his presumed 
exposure to herbicides.  

Moreover, a November 2009 VHA opinion by Dr. AR states that 
it is not as likely as not that the Veteran's COPD was 
causally related to his active service, including his 
presumed herbicide exposure.  Rather, Dr. AR opined that it 
is highly likely that the COPD was caused by cigarette 
smoking with herbicides not contributing in any medically 
significant way.  As support for this opinion, the examiner 
noted the Veteran's long history of smoking and cited a 
longitudinal research study that had found that continuous 
smokers were 39 percent likely to develop COPD as opposed to 
4 percent for nonsmokers.  He also observed that the 
extensive studies conducted with regard to the effect of 
herbicide exposure had found insufficient or inadequate 
evidence of a relationship between the compounds of interest 
in herbicides and mortality from all nonmalignant respiratory 
disorders, including COPD.  

Further, Dr. AR reviewed the other opinions in the file and 
stated that he believed the opinion of Dr. JB was 
substantially true in that it is very unlikely that the 
Veteran would have had end-stage COPD at that time he had not 
been a chronic smoker and that cigarette smoking could 
readily result in end-stage COPD without contribution from 
any external factor.  He stated that the opinions of Dr. KM 
and Dr. MK were speculative as they are contrary to the 
current consensus, and he indicated that the burden was on 
them to provide evidence in support of those conclusions and 
to refute the findings of the National Academy of Sciences.  

After considering all the above opinions, the Board has 
reached the following conclusions.  First, the Board observes 
that the basis of the opinions by Dr. KM and Dr. MK is 
unclear.  An opinion that contains only data and conclusions 
is afforded no weight.  See Nieves-Rodriguez, 22 Vet. App. 
295, 302 (2008).  Further, the Board agrees with Dr. AR in 
that both of these opinions appear speculative.  Under VA 
regulations and Court decisions, service connection may not 
be based on pure speculation or remote possibility.  See 38 
C.F.R. § 3.102 (2006); see also Davis v. West, 13 Vet. App. 
178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); 
Perman v. Brown, 5 Vet. App. 237, 241 (1993).  Therefore, the 
Board accords no probative weight to the opinions of Dr. KM 
and Dr. MK 

In contrast, the June 1998 VA opinion and September 2007 and 
November 2009 VHA opinions are based upon a review of all 
evidence of record in the claims file at the time of the 
opinion, to include the Veteran's service, VA, and private 
treatment records.  Further, each of these opinions 
identifies specific facts and findings in the record that 
were of import to the opinion, as well as medical research 
and literature that supports the conclusions reached.  
Accordingly, the Board affords great probative weight to 
these opinions. 

The Board has considered all relevant evidence of record 
regarding the appellant's claim for service connection for 
the Veteran's cause of death.  Initially, the Board notes 
that service connection for the cause of the Veteran's death 
based on the Veteran's COPD, to the extent his COPD was 
secondary to his nicotine dependence, is prohibited as a 
matter of law.  38 U.S.C.A. § 1103(a); 38 C.F.R. 
§ 3.300.  The appellant filed her claim for service 
connection for the cause of the Veteran's death in September 
2003.  As discussed above, for claims filed after June 8, 
1998, the law prohibits service connection for death or 
disability as a result of nicotine dependence, unless 
manifested during service or during an applicable presumptive 
period after service.  Although the Veteran was service-
connected for COPD, secondary to nicotine dependence prior to 
his death, COPD was not manifest in service, or for many 
years thereafter, and no presumptive period is applicable.  
The earliest date associated with COPD symptoms was provided 
by Dr. JB, who indicated that such symptoms had been present 
for 20 years, i.e., 1978, which was a decade after service.  
Thus, service connection for the cause of the Veteran's death 
cannot be granted on the basis that COPD was service-
connected as service connection was based on nicotine 
dependence.
With regard to the appellant's claim that the Veteran's COPD 
was related to his exposure to herbicides, COPD is not a 
disorder for which a connection to herbicide exposure is 
recognized by law.  Further, as discussed above, the Board 
finds the two medical opinions that relate the Veteran's COPD 
to herbicides to be speculative on this point.  Although the 
September 2007 VHA opinion only states that there is a 
possible connection between the Veteran's COPD and his 
smoking, the June 1998 VA opinion indicates that the 
Veteran's tobacco use was 100 percent related to his COPD.  
Further, the September 2007 VHA opinion indicates that a 
connection between the Veteran's COPD and his herbicide 
exposure cannot be ascertained to any degree of certainty.  
Moreover, Dr. AR opined that it is highly likely that the 
COPD was caused by cigarette smoking with herbicides not 
contributing in any medically significant way.  

Therefore, the Board determines that the Veteran's COPD was 
not related to his exposure to herbicides, and as such, his 
COPD cannot be service-connected on the basis that the COPD 
was the result of herbicide exposure.  Accordingly, the 
Veteran's cause of death also cannot be service-connected on 
that basis.  

Finally, the appellant argues that the Veteran's asthma was 
present since his active service; therefore, his cause of 
death should be afforded service-connection on a direct 
basis.  In this regard, the Board notes that October 1993 VA 
treatment records indicate a history of asthma for 25 years; 
however there is no medical evidence of record that supports 
that assessment.  Additionally, September 2003 VA and August 
2003 private treatment records report asthma as a diagnosis.  
However, the Board notes that the June 1998 VA opinion by Dr. 
JB indicates that, although there is reference to asthma in 
past medical records, such diagnosis appears not to be the 
case, and the Veteran had suffered symptoms of COPD for about 
20 years.  Further, the September 2007 VHA opinion states 
that a review of the record shows that the Veteran did not 
have asthma for 20 to 25 years prior to 1993, and that he had 
COPD from 1993 onward.  Thus, no medical records from any 
source indicate that the Veteran had asthma during service or 
continuously at any time subsequent to service.  

Additionally, the first indication that the Veteran ever had 
asthma was in September 1993, approximately 25 years after 
his discharge from service.  The lapse in time between 
service and the first complaints and diagnoses weighs against 
a finding that the Veteran's asthma was service-connected.  
The Board may, and will, consider in its assessment of a 
service connection the passage of a lengthy period of time 
wherein the Veteran has not complained of the malady at 
issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc).  Thus, the Board determines that 
the Veteran's asthma cannot be service-connected, and, 
therefore, asthma as the cause of his death cannot be 
service-connected.

Thus, the only evidence of record that the Veteran's cause of 
death was related to his service in any way other than 
through his nicotine dependence, is the appellant's own 
statements, and the lay statements of friends and relatives 
of the Veteran.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).   Absent competent and probative evidence of a causal 
nexus between the cause of the Veteran's death and his 
service, service connection is not warranted.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the appellant's claim of entitlement to service 
connection for the cause of the Veteran's death.  Therefore, 
her claim must be denied.

III. Entitlement to DIC Benefits Pursuant 38 U.S.C.A. § 1318

As the Veteran's cause of death cannot be service-connected, 
the appellant is not eligible to receive DIC benefits under 
38 U.S.C.A. § 1312.  However, she also seeks entitlement to 
DIC benefits under the provisions of 38 U.S.C.A. § 1318.  In 
pertinent part, 38 U.S.C.A. § 1318 authorizes the payment of 
DIC to a surviving spouse in cases where a veteran's death 
was not service-connected, provided that the Veteran was in 
receipt of or entitled to receive compensation at the rate of 
a 100 percent (total) rating due to service-connected 
disability for a period of at least five years from the date 
of his discharge or release from active duty, or for 10 or 
more years immediately preceding his death.  This statute was 
implemented by VA at 38 C.F.R. § 3.22.

In the present case, the Veteran was in receipt of total 
disability benefits, effective August 12, 1994.  The Veteran 
died in August 2003, just over 9 years from the effective 
date of his TDIU benefits.  

The only possible ways of prevailing on a claim for benefits 
under 38 U.S.C.A. § 1318 are: (1) to meet the statutory 
duration requirements for a total disability rating at the 
time of death; (2) to show that such requirements would have 
been met, but for clear and unmistakable error in a previous 
decision; or (3) to show that service department records in 
existence at the time of a prior VA decision that were not 
previously considered by VA provide a basis for reopening a 
claim finally decided during the Veteran's lifetime and for 
awarding a total service-connected disability rating 
retroactively.

Based on the evidence of record, the Board finds that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are clearly not met.  First, the Veteran did not 
meet the durational requirement for a total disability rating 
in existence during his lifetime under 38 U.S.C.A. § 1318.  
He was service-connected for COPD due to nicotine dependence 
acquired in service, which was assigned a 60 percent 
disability evaluation effective August 12, 1994; left ear 
hearing loss, which was assigned a 10 percent disability 
evaluation effective September 30, 1993; status post-
decompression, left facial nerve for Bell's Palsy, assigned a 
noncompensable rating, effective April, 23, 1968; nicotine 
dependence, assigned a noncompensable rating, effective 
August 12, 1994; and hypertension, assigned a 10 percent 
disability evaluation, effective August 12, 1994.  
Additionally, he was assigned a TDIU rating, also effective 
August 12, 1994, just over nine years prior to his death.  As 
such, the Veteran was not rated at 100 percent for at least 
the first five years after his discharge from service in 
April 1968, nor was he rated totally disabled for at least 
the last 10 years of his life. 

The Board acknowledges the appellant's argument that the 
tenth year of the Veteran's TDIU rating had begun at the time 
of his death; however, the law requires that the tenth year 
from the date the total disability rating took effect have 
passed in its entirety.  Although the Board is sympathetic to 
the appellant's situation, the Board cannot arbitrarily 
ignore the parameters set by law for determining eligibility 
for benefits.  Thus, the appellant is not eligible for 
benefits under § 1318 based on the duration of the Veteran's 
total disability rating. 

The next issue is whether either of the aforementioned 
duration requirements for a total rating so as to satisfy 38 
U.S.C.A. § 1318 would have been met, but for clear and 
unmistakable error in a previous decision.  The Board notes 
that a March 1999 rating decision assigned an effective date 
of November 24, 1997 for the Veteran's service-connected COPD 
and hypertension.  The AOJ found clear and unmistakable error 
in that decision with regard to effective date, and 
reassigned an effective date of August 12, 1994, the date of 
the Veteran's claim.  Thereafter, in an April 1999 rating 
decision, the AOJ assigned a TDIU rating, also effective 
August 12, 1994.  The Veteran was notified of the decision 
and his appellate rights.  There is no evidence that he 
appealed that decision.  As such, it is considered final.  
See U.S.C. § 4005(c) (1970); C.F.R. §§ 3.104, 19.118, 19.153 
(1972).  Neither the Veteran, during his lifetime, nor the 
appellant, has suggested clear and unmistakable error in the 
April 1999 rating decision in an attempt to establish that a 
total rating for a service-connected disability was warranted 
for the requisite time period but for such error.

Finally, the Board has considered whether there were service 
department records in existence at the time of a prior VA 
decision which were not previously considered by VA and which 
provide a basis for reopening a claim finally decided during 
the Veteran's lifetime and for awarding a total service- 
connected disability rating retroactively.  In this regard, 
the Board observes that there is no indication that the AOJ 
failed to consider any service treatment records in existence 
at the time of the decision.  

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, as the Veteran was not 
entitled to receive a total disability rating for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.  




ORDER

Entitlement to service connection for cause of the Veteran's 
death is denied. 

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is 
denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


